Citation Nr: 1140680	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge on September 14, 2011.  During the hearing, the Veteran indicated that he wanted to withdraw an appeal of a claim to reopen entitlement to service connection for diabetes mellitus.  Consequently, the Board will not address this claim.

(The merits of the issue of entitlement to service connection for hearing loss are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a March 2005 rating decision, the RO denied service connection for tinnitus on the basis that there was no evidence of a current disability.  The Veteran did not file a timely appeal.

2.  Evidence received since March 2005 relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a diagnosis of tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus likely had its onset during his active military service.

4.  By a March 2005 rating decision, the RO denied service connection for hearing loss on the basis that there was no evidence of a current disability.  The Veteran did not file a timely appeal.

5.  Evidence received since March 2005 relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a diagnosis of hearing loss in accordance with 38 C.F.R. § 3.385, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 decision denying entitlement to service connection for tinnitus and hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence added to the record since the March 2005 denial is new and material; the claims for service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

By a March 2005 decision, the RO denied service connection for tinnitus and hearing loss on the basis that the evidence did not show currently diagnosed disabilities.  The Veteran did not file a timely appeal and that decision became final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2004).  Thus, the Veteran's service connection claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence would be sufficient to reopen a claim if it contributed to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that new and material evidence has been received sufficient to reopen the claims of service connection for hearing loss and tinnitus.  On VA examination in April 2011, the Veteran was diagnosed with tinnitus and hearing loss in accordance with 38 C.F.R. § 3.385.  This new evidence relates to an unestablished fact necessary to substantiate the claims, specifically, that the Veteran has current diagnoses of hearing loss and tinnitus.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claims.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claims are reopened.  

Service Connection for Tinnitus

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he has tinnitus as a result of his active military service.  In that regard, a claimant is competent to attest to symptoms that are observable by a lay person. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has provided credible statements that he currently experiences ringing in the ears, and a VA audiologist diagnosed tinnitus in April 2011.  The Board finds that the evidence tends to establish the current disability element of the claim in light of the examination findings and the Veteran's complaints of ringing in the ears.

As to the second element of a service connection claim, that of in-service incurrence, the Veteran states that he was exposed to the noise of heavy weapons while aboard the USS Saint Paul in the waters off the coast of Vietnam.  Evidence contained within the record indicates that the Saint Paul "provided gunfire support to allied troops" during the Vietnam conflict.  Thus, acoustic trauma during service is conceded based on the time, place and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

The Veteran has testified that he first noticed ringing in his ears after his exposure to heavy weapons fire, and that the ringing in his ears has continued unabated since his period of active service.  The service treatment records do not specifically reference tinnitus and the pertinent examination reports do not contain abnormal ear examinations.  Nevertheless, the confirmed exposure to gunfire lends credibility to the Veteran's assertions that he experienced ringing in the ears during service and tends to support his theory of the claim.

The Veteran received a VA audiology examination in April 2011.  The examiner diagnosed tinnitus, but found that it was not the result of service because there was "no evidence of tinnitus during the Veteran's military service or prior to 1985.  At that point, he had already had 14 years of civilian occupational noise exposure."  The examiner did not comment on the Veteran's statements that he had experienced ringing in his ears since his discharge from active service, or that he had used hearing protection during his post-service occupational noise exposure.  

On review of the evidence, the Board finds that the evidence is at least in equipoise.  The Board is required to resolve all reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board considers the Veteran's statements concerning a disability that is capable of being observed by a lay person in conjunction with acoustic trauma during service compelling evidence in furtherance of his claim, particularly more compelling than the deficient April 2011 opinion on the matter, which apparently ignored competent and seemingly credible lay evidence supporting the Veteran's contentions as to in-service incurrence and continuity of symptomatology since service.  As a result, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R.    §§ 3.303, 3.304. 


ORDER

New and material evidence to reopen a claim of service connection for tinnitus has been received, and service connection for tinnitus is granted.  

New and material evidence to reopen a claim of service connection for hearing loss has been received; to this limited extent, the appeal of this issue is granted.  


REMAND

During his September 2011 hearing testimony, the Veteran indicated that his hearing loss was first detected during his employment with Burlington Railroad in the 1980s.  There have been no attempts to gather those hearing tests, or any other pertinent treatment records from Burlington Railroad.  Because VA is on notice that there are additional records that may be pertinent to the Veteran's claim, these records should be obtained.  38 C.F.R. § 3.159(c)(2).  

An April 2011 VA audiological examination found that the Veteran's hearing loss was not the result of service because of the findings of normal hearing during service and the evidence of post-service occupational noise exposure.  However, the examiner did not take into account the Veteran's competent lay evidence concerning hearing impairment since his discharge from active service, or his statements that he used hearing protection during his job with the railroad.  Thus, upon remand, the matter should be referred back to the April 2011 examiner for explanation of the Veteran's statements in context with the remaining record.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Burlington Railroad, the Veteran's former employer, and request that records of any hearing tests administered during the course of his employment, as well as any other records pertinent to the Veteran's hearing loss claim, be provided for association with the claims folder.  If such records are unavailable, a negative response should be obtained.  The Veteran should be given opportunity to provide the records.

2.  After the aforementioned development has been completed, return the claims folder to the April 2011 VA examiner, if available, for review.  The examiner is requested to provide an opinion as to the medical probabilities that the Veteran's hearing loss had its onset during service or is otherwise related to the Veteran's period of active duty service.  The examiner must provide specific reasons and bases for any opinion rendered, and reconcile his or her opinion with the Veteran's lay statements concerning symptoms of hearing impairment since service and the use of hearing protection during his post-service employment.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, readjudicate the issue remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


